*22The opinion of the court was delivered by
Sloan, J.:
This was an action to determine the ownership of an attached automobile. The plaintiff prevailed, and the interpleader appeals.
The defendant was indebted to the appellee on a judgment obtained in Oklahoma, and on March 1, 1930, a suit was filed on this judgment in Kansas and an order of attachment issued and levied on the automobile in question, which was on that day in Kansas. C. C. Lowry, a brother of the defendant, intervened and claimed to be the owner of the automobile.
The only question the trial court had before it was whether the defendant was the owner of the automobile at the time it was attached. This question was submitted to a jury and the jury returned a verdict in favor of the appellee.
The appellant contends that the verdict is contrary to the evidence. At the time the order of attachment was served the automobile was in possession and control of the defendant, and he stated to the officer that the car belonged to him. It had been registered in his name in Oklahoma. He worked on his father’s ranch in Oklahoma and paid for the automobile by check drawn on his father’s account, which he had a right to do. It was the custom of the defendant and his brothers to draw on the father’s account when they needed money, and the bank was instructed to recognize and pay the checks. There was testimony on the part of the appellant tending to dispute this evidence, which presented a question of fact for the jury to determine. The trial court approved the verdict. This court will not weigh conflicting evidence, and is bound by the finding of the trial court when supported by evidence.
The judgment is affirmed.